PER CURIAM.
Motion for an appeal from the Boyd Circuit Court. Watt M. Prichard, Judge.
The appellants have filed a motion for an appeal under KRS 21.080. The question involved in the case is the right of an insurance carrier to a 5 per cent discount on an attorney’s fee of $930, commuted under a provision of the Workmen’s Compensation Act. KRS 342.320(2). The amount involved in the case is $46.50. Under KRS 21.080, we have no jurisdiction of this amount.
Wherefore, the motion for an appeal is overruled.